Case 8:18-cr-00426-MSS-TGW Document 37 Filed 10/03/18 Page 1 of 1 PagelD 45

 

 

AO 442 (Rev. 11/11) Arrest Warrant
Rete,
UNITED STATES DISTRICT COURT 4 EVE Bangs
for the 18 SEp ARS
26
Middle District of Florida Yn PH o,
AK OF fp
United States of America ‘P 5 Oh
v. ) .
Case No. °° - -Ja VC
VICTOR RODRIGUEZ ase No. B80 r-Uelo “7-35 (GL)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) VICTOR RODRIGUEZ
who is accused of an offense or violation based on the following document filed with the court:

O Information © Superseding Information O Complaint

@& Indictment © Superseding Indictment
OViolation Notice O Order of the Court

© Probation Violation Petition © Supervised Release Violation Petition

This offense is briefly described as follows:

Conspiracy with intent to distribute five (5) kilograms or more of cocaine while on board a vessel subject to the jurisdiction
of the United States, and possession with intent to distribute five (5) kilograms or more of cocaine, while on 1 board a vessel

=

subject to the jurisdiction of the United States.
~. co

In violation of: 46 U.S.C. §§ 70503(a) and 70506(a) and (b) <

Date: Leplimbes 2 701 ¢ lerden bee be
/ Issuing officer's S signature -

PHP lg f= peg.

wy = /
ELIZABETH WARREN, Clerk, United States District Court

City and state: | Tampa, Florida
Printed name and title

 

Return

This warrant was vas received ON (date) l / 2 As , and the person was arrested on (date) _/a i / °s
at (city and state) ‘Ta Anu. $e ee

Date: lof 5 | o
Arresting officer's signature

M1. dA lds Dw

Printed name and title

 

 

 

 
